Citation Nr: 0203670	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  98-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss, to include the issue of whether the reduction in rating 
for service-connected left ear hearing loss from 40 percent 
to zero percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied service 
connection for right ear hearing loss and reduced the 
disability rating for the veteran's service-connected left 
ear hearing loss from 40 percent to zero percent.  In April 
2001, a hearing was held before the undersigned. 

It is necessary to clarify the procedural status of this 
case.  The veteran filed a notice of disagreement in response 
to the September 1997 rating decision that implemented the 
proposed reduction of the disability rating for left ear 
hearing loss from 40 percent to zero percent.  Therefore, the 
issue before the Board has been recharacterized as shown 
above.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-
280 (1992) (the issue on appeal is not whether the veteran is 
entitled to an increase, but whether the reduction in rating 
was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  

However, the veteran maintained that not only was the 
reduction in his disability rating not warranted, but that he 
was entitled to an increased disability rating.  He filed a 
claim for an increased rating for hearing loss in March 1997, 
which precipitated the RO's reduction in his rating.  Since 
the veteran originally filed a claim for an increased rating 
and that was the issue considered by the RO in the statement 
of the case and supplemental statements of the case, this 
issue is also properly before the Board.  

Further, the May 1997 rating decision denied a compensable 
rating for the veteran's service-connected tinnitus, and his 
substantive appeal in December 1998 did include this issue.  
However, at his hearing in April 2001, the veteran stated 
that the only issues he was appealing involved his hearing 
loss disorder.  An appeal may be withdrawn in writing at any 
time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (2001).  The veteran's withdrawal of this issue from 
appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Once the veteran 
withdrew this issue from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.


FINDING OF FACT

In February 2002, the Board was notified by the RO that the 
veteran died on May [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May and September 1997 rating decisions, the RO denied 
service connection for right ear hearing loss and reduced the 
disability rating for the veteran's service-connected left 
ear hearing loss from 40 percent to zero percent.  The 
veteran appealed these decisions to the Board.  In February 
2002, the Board was notified by the RO that the veteran died 
on May [redacted], 2001.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

